IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NAD]R OMAR ABDULLAH BIN,
SA’ADOUN ALSA’ARY a/k/a AHMED
OMAR,

Petitioner, Civil Action No. 09-0745 (RCL)

FILED

Respondents.  _ 1 
' ’ t&BankruptCV
 ER  ii§§iriiisiii;irici m co\umbia

This matter coming before the Court on Petitioner’s Status Report/Unopposed Motion to

V.

BARACK OBAMA, et al.,

\/\/\/&/\J\./\_/§/\/\/&/

Continue Stay, and having considered the entire record, the Court finds that the motion should be
GRANTED.

IT IS THEREFORE ORDERED THAT counsel for Petitioner may file a Status Report
no later than November l, 201 l. lt is further

ORDERED that Petitioner’s Unopposed Motion to Continue Stay is GRANTED. lt is
further

ORDERED that this case is STAYED indefinitely lt is further

ORDERED that the Protective Order entered on September l1, 2008 remain in effect
during the period of the stay. lt is further

ORDERED that the parties may move the Court to lift the stay provided the moving
party gives the non-moving party written notice the (10) days prior to the date of filing the
motion.

Date: WS°//I   C. 

UNITHD STATES DisTRicT JUDGE